FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 27, 2010
                     UNITED STATES COURT OF APPEALS
                                                                Elisabeth A. Shumaker
                                  TENTH CIRCUIT                     Clerk of Court



 ROBERT DAVID DUNN,

          Petitioner-Appellant,

 v.
                                                        No. 10-6086
                                                 (D.C. No. 5:09-CV-01239-F)
 DAVID PARKER, Warden,
                                                        (W.D. Okla.)
          Respondent-Appellee.



            ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before MURPHY, GORSUCH, and HOLMES, Circuit Judges.



      Robert David Dunn seeks from us a certificate of appealability (“COA”) in

order to appeal the district court’s dismissal of his petition for habeas corpus

relief pursuant to 28 U.S.C. § 2254. The district court dismissed Mr. Dunn’s

petition pursuant to a magistrate judge’s report and recommendation finding that

the petition was untimely, as it was filed approximately 16 years after his

conviction in 1992, and that Mr. Dunn identified no lawful reason that might

entitle him to equitable tolling of the normal statutory limitations period.


      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      We may issue a COA only if the petitioner makes “a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Where, as here, the

district court dismisses a § 2254 petition on procedural grounds, a COA is

warranted only if “jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484

(2000).

      That standard is not met in this case. The magistrate judge’s thorough

nine-page report, adopted by the district court in its entirety, is entirely correct.

Neither do we see any way in which we might improve upon that analysis by

further elaboration. Accordingly, we deny Mr. Dunn’s application for COA and

dismiss this appeal. We also deny Mr. Dunn’s application to proceed in forma

pauperis as he fails to present a reasoned, nonfrivolous argument on appeal. See

McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 812 (10th Cir. 1997).



                                         ENTERED FOR THE COURT



                                         Neil M. Gorsuch
                                         Circuit Judge




                                          -2-